 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 492 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2004 
Mr. Hinchey submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Melanoma/Skin Cancer Detection and Prevention Month and Melanoma Day, and for other purposes. 
 
Whereas in 2004, more than 1,000,000 new cases of cancer will be diagnosed in the United States; 
Whereas over half of all new cases of cancer are forms of skin cancer; 
Whereas approximately 80 percent of all new cases of skin cancer are basal cell carcinoma, while 16 percent are squamous cell carcinoma and 4 percent are melanoma; 
Whereas both basal cell carcinoma and squamous cell carcinoma have a better than 95 percent cure rate if detected and treated early; 
Whereas in 2004, it is estimated that there will be 95,880 new cases of melanoma in the United States, a four percent increase from 2003; 
Whereas in 2004, approximately 10,250 people will die of skin cancer in the United States, 7,910 from melanoma and 2,340 from other skin cancers; 
Whereas one person dies of melanoma nearly every hour; 
Whereas 1 in 37 Americans have a risk of developing melanoma in their lifetime; 
Whereas older caucasian males have the highest mortality rates from melanoma; 
Whereas melanoma is more common than any non-skin cancer among women between 25 and 29 years of age; 
Whereas excessive exposure to the ultraviolet radiation of the sun is the most important preventable cause of melanoma; 
Whereas other possible causes of melanoma include genetic factors and immune system deficiencies; 
Whereas melanoma is highly curable when detected in its earliest stages, with an average five-year survival rate of 96 percent if the melanoma has not spread beyond the outer layers of the skin at the time of detection; 
Whereas in 1985, the American Academy of Dermatology designated the month of May as Melanoma/Skin Cancer Detection and Prevention Month and in 1995, the Academy designated the first Monday in May as Melanoma Monday; and 
Whereas Melanoma/Skin Cancer Detection and Prevention Month and Melanoma Monday help raise public awareness of the importance of sun safety and skin cancer detection and prevention: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of Melanoma/Skin Cancer Detection and Prevention Month and Melanoma Day; and 
(2)urges the people of the United States to protect themselves from the dangers of ultraviolet exposure, to conduct a regular self-examination of the skin to detect changes in its appearance, and to obtain an annual skin cancer screening. 
 
